Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 10-13, 15-16, 18-20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term of “the one or more deformation lines have a radial distance from the center of the cutting disc that increases along at least a part of a length of deformation line” (emphasis added) is unclear. It appears that the formation lines have a radial distance starting from the center of the cutting disc, but  Figures 2a, 2c-d show a center or centre 20 or at least at the innermost circumferential edge 18, but the deformation lines are not from the centre or center; they are from a circumferential limit 32 that is adjacent to the innermost circumferential edge 18 and close to the center of the cutting disc. What are meters and bounds of a center of the disc? Is that a center of the disc or a close to a center of the disc? Thus, it is unclear how the language “the center of the cutting disc” of this term should be interpreted. Claims 19-20 have the same issue.
The language “offset” in claim 8 is unclear whether it is referring between the discs or deformation lines of the same disc or adjacent deformation lines of the discs because it appears that the deformation lines of each disc are mirror images of one another offset with respect to each other by a predefined angle. The term “offset with respect to each other by a predefined angle” is confusing and unclear whether the deformation lines of the same disc are “offset” with respect to each other or  the deformation lines of the different discs are “offset” with respect to each other. 
All claims dependent from claims 1, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 15-16, 18-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al (US 2003/0136242) hereinafter Hofmann in view of Fujio (art of record, JPH02311260A and Translation).
Regarding claim 1, Hofmann shows a rotary cutting disc (Figure 7) comprising:
two coaxial mutually opposed disc-shaped elements (12, 12’) each having a circumferential edge (16, 16’), wherein the circumferential edges of the disc-shaped elements (Figure 7) are joined together forming a cutting edge (Figure 7 shows both edges 16, 16’ together as a cutting edge) of the cutting disc, wherein the disc-shaped elements are directly in contact with each other at the cutting edge (Figure 7), such that the disc-shaped elements as a single cutting disc having a cavity between the disc-shaped elements (Figure 7. With regards to a single cutting disc, as the claim is written, it is not clear what type of the joining means is, in order to understand that is a single piece of the cutting disc or a multiple of pieces jointed together and works as a single cutting disc, therefore,  Figure 7 shows both discs 12, 12’ are clamped together as disclosed in Para. 39 for working together as a single disc because both discs are clamped and rotated together) and wherein the cutting edge of the cutting disc is provided by a connection (17, 17’, Figure 7) between the disc-shaped elements.
However, Hofmann fails to discuss that each of the disc-shaped elements comprises one or more at least partly curved elongated deformation lines, wherein the one or more deformation lines have a radial distance from a portion approximate to the center  of the cutting disc  that increases along at least a part of the length of the deformation line.
Fujio shows a rotary cutting disc (see a first embodiment in figures 1-2) comprising:
two coaxial mutually opposed disc-shaped elements (2, 2, Figures 1-2) each having a circumferential edge, wherein the circumferential edges of the disc-shaped elements (Figure 1) are joined together, wherein each of the disc-shaped elements (2, 2, Figure 2) comprises one or more at least partly curved elongated deformation lines (a large number of wave grooves for cooling are formed in a spiral shape on both surfaces 2a and 2a as see in Figure 2 and Patent Translation, Para. 1, lines 53-54), wherein the one or more deformation lines have a radial distance from a portion approximate to the center  of the cutting disc (a multiple of spiral lines or grooves 2a are from a portion approximate to the center as seen in Figure 1 and  a cross section of grooves 2a in Figure 2) that increases along at least a part of the length of the deformation line (see the Patent, Para. 1, lines 53-54 of Translation recites “a spiral shape on both surfaces 2a and 2a” and Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified each of the discs of Hofmann to have one or more at least partly curved elongated deformation lines, as taught by Fujio, in order to cool the discs or the cutting disc during cutting processes.
Regarding claim 6, the modified Hofmann shows that wherein the disc-shaped elements are configured such that the disc-shaped elements have a lens-shaped geometry (Figure 7 of Hofmann shows two conical shapes of the blades 12, 12’), wherein a distance between the disc-shaped elements increases at least in part along the radial direction from the cutting edge towards the center of the cutting disc (Figure 7 of Hofmann).
Regarding claim 7, since the Hofmann’s disc is modified to have deformation lines  on both discs, as taught by Fujio, the modified cutting disc of Hofmann shows that the one or more deformation lines formed on one of the disc-shaped elements and the one or more deformation lines formed on the other one of the disc-shaped elements are arranged in an overlaying configuration, such that the one or more deformation lines formed on one of the disc-shaped elements and the one or more deformation lines formed on the other one of the disc-shaped elements are mirror images of each other (Figure 2 of Fujio shows a mirror image of discs 2, the grooves 2a are formed on both surfaces of the discs 2 and in an overplaying configuration. See Applicant’s page 8 for “an overlaying configuration”).
Regarding claim 8, as best understood, since the Hofmann’s disc is modified to have deformation lines  on both discs, as taught by Fujio, the modified cutting disc of Hofmann shows that a pattern of the one of more deformation lines on one of the disc-shaped elements and a pattern of the one or more deformation lines on the other one of the disc-shaped elements are mirror images of one another (see the discussion in claim 7 above) and offset with respect to each other (adjacent grooves on the same disc) by a predefined angle (see Figure 1, the top grooves 2a are offset to the bottom grooves 2a by a predefined angle 0 degree because both discs appears to be parallel or the two adjacent grooves on the same disc are not parallel and offset to each other by a predefined angle).
Regarding claim 10, since the Hofmann’s disc is modified to have deformation lines  on both discs, as taught by Fujio, the modified cutting disc of Hofmann shows that the one or more deformation lines are formed on an outer surface of the disc-shaped element not facing the opposed disc-shaped element (Figures 1-2 of Fujio).
Regarding claim 11, since the Hofmann’s disc is modified to have deformation lines  on both discs, as taught by Fujio, the modified cutting disc of Hofmann shows that said radial distance of the one or more deformation lines increases monotonically along the length of its deformation line (Figures 1-2 of Fujio).
Regarding claim 15, since the Hofmann’s disc is modified to have deformation lines  on both discs, as taught by Fujio, the modified cutting disc of Hofmann shows that each of the disc-shaped elements comprise at least 4 or between 6-20 deformation lines (Figure 1 of Fujio, there are 15 grooves).
Regarding claim 16, since the Hofmann’s disc is modified to have deformation lines  on both discs, as taught by Fujio, the modified cutting disc of Hofmann shows that the deformation lines, when expressed in polar coordinates, cover an angular between 10 and 7200 along their length (after modification, the two opposite disc elements are concave and the grooves are positioned on the concave shaped disc elements, thus the curve of grooves are on three directions X, Y, Z, the deformation line is at least 10), wherein the value of the angle coordinates increases or decreases monotonically along the length of the deformation line.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angular of the deformation line of any reasonable range including the claimed range (10 and 7200), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on the size and shape, structural material, the elastic preload of the cutting disc requirements to be manufactured.
Regarding claim 18, since the Hofmann’s disc is modified to have deformation lines  on both discs, as taught by Fujio, the modified cutting disc of Hofmann shows all of the limitations as state in claim 16 above except that the angular range between 100 and 900.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the deformation lines cover any reasonable range, that expressed in a polar coordinate, including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The claimed range would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  These are known discovering the optimum or workable ranges depending on structures of the cutting disc, grooves, and the elastic preload of the cutting disc requirements to be manufactured.
Regarding claim 19, since the Hofmann’s disc is modified to have deformation lines  on both discs, as taught by Fujio, the modified cutting disc of Hofmann shows the cutting rotary cutting disc (see all of the limitations as stated in claim 1 above) comprising: the two coaxial mutually opposed disc-shaped elements each having the circumferential edge, wherein circumferential edges of the disc-shaped elements are joined together forming the cutting edge of the cutting disc (see claim 1 above); Page 4 of 7Appl. No. 16/620,980
Reply to Office Action of June 28, 2021 wherein the each of the disc-shaped elements comprises one or more at least partly curved elongated deformation lines (grooves 2a, Figures 1-2 of Fujio), wherein the one or more deformation lines have a radial distance from a portion approximate to the center of the cutting disc that increases along at least a part of the length of the deformation line (see discussion in claims 1 and 6 above), wherein the deformation lines, when expressed in polar coordinates, cover an angular range between 10° and 90° along their length (see discussion in claim 18 above),
wherein the disc-shaped elements are separated by a separating element (3, Figure 2 of Fujio), and wherein one or both of the separating element and the disc-shaped elements are configured such that the disc-shaped elements have a lens-shaped geometry (Figure 1 of Fujio), wherein the distance between the disc-shaped elements increases at least in part along the radial direction from a portion approximate to the cutting edge towards a portion approximate to the center of the cutting disc (see the modification in claim 6 above).
Regarding claim 20, since the Hofmann’s disc is modified to have deformation lines  on both discs, as taught by Fujio, the modified cutting disc of Hofmann shows that the one or more deformation lines have a radial distance from a portion approximate to the center of the cutting disc that increases monotonically along the length of the deformation line (Figure 1 of Fujio), 
Wherein the one or more deformation lines formed on one of the disc-shaped elements and the one or more deformation lines formed on the other one of the disc-shaped elements are arranged in an overlaying configuration, such that the one or more deformation lines formed on one of the disc-shaped elements and the one or more deformation lines formed on the other one of the disc-shaped elements are mirror images of each other (see the discussion in claim 8 above).
Regarding claim 22, since the Hofmann’s disc is modified to have deformation lines  on both discs, as taught by Fujio, the modified cutting disc of Hofmann shows that the one or more at least partly curved elongated deformation lines have a width at least 10 times smaller than a length thereof (Figure 1 of Fujio).
If one is argued that the width is not at least 10 times smaller than a length or the drawing of Fujio is not to scale and is silent as to dimensions, then the rejection below is applied:
Therefore, it is well known to change the size of cooling grooves (deformation lines) to suit for cooling the cutting disc.  Very large width grooves are known for better carrying large amount of air, but the cutting disc may be flexible and weakened.  Very small width grooves are known for cooling the cutting disc, but it may not have enough cooling air for cooling the cutting disc.  Accordingly, a groove size (deformation line side) is a well understood results effective variable.  It would have been obvious to one of ordinary skill to have changed the size of the deformation lines, to suit what the cutting disc is being cooled.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The purpose of changing the size would be to suite for structures of the cutting disc requirement .
Claims 12-13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann  in view of Fujio.
Regarding claims 12-13, 23, since the Hofmann’s disc is modified to have deformation lines  on both discs, as taught by Fujio, the modified cutting disc of Hofmann shows all of the limitations as stated in claims 1 and 19 above except including the deformation lines extend with the cutting edge and the innermost edge (Figure 1 of Fujio), but it is not clear that the deformation lines extend within a distance from said innermost edge that is less than 15% of the diameter of the respective disc-shaped element and the second end of the deformation lines is located within a distance from said cutting edge that less than 15% of the diameter of the respective disc-shaped element.
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the deformation lines from the cutting edge less 15% the diameter of the respective disc-shaped element and the innermost edge less 15% the diameter of the respective disc-shaped element would have been a mere design consideration based on characteristics of sizes, shapes, and reinforcement structures of a cutting disc. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on the characteristics of the sizes, shapes, and reinforcement structures of a cutting disc (if the cutting disc needs a large amount of air to cool the body, the deformation can be formed longer and the disc body may be weakened, otherwise, the deformation lines can be formed a proper length).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive for the following reasons:
As the claim 1 is written, it does not require the cutting disc as a single piece. Please note that two disc shaped elements jointed together as a single cutting disc. The single cutting disc can be included many parts, for example, a saw blade of US 2003/0000363, that has two discs 11, 12 snapped or joined each other to form a saw blade having a cutting edge as seen in Figures 4-8 (it does not require both discs are bonded or welded together as a single piece of the cutting disc).  Therefore, the current art still read on the claimed invention.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, for an example, both discs are bonded or welded together as a single piece of the cutting disc, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/26/2022